[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION (Re: Motion for Correction of Judgment)
On May 6, 1996, the court (Zarella, J.) granted a judgment of dissolution to the parties. The matter went forward as an uncontested matter with a written stipulation signed by the parties. The stipulation was drafted in the handwriting of plaintiff's counsel. The provisions of the agreement pertinent to this Motion for Correction of Judgment are:
  2.  Husband shall pay wife the sum of $6500 within 30 days of the date of dissolution.
  5.  Each party shall retain all other property and assets now in his/her possession and be solely responsible for the debts listed on his/her financial affidavit of today's date.
  Her attorney canvassed the plaintiff in relevant part as follows:
  Q.  And you've entered into a separation agreement of today's date that settles all issues as to your property; is that correct?
A.  Yes. CT Page 4763
  Q.  And you're also agreeing to pay all the debts that are listed on your financial affidavit, and those are substantial, are they not?
A.  Yes.
  Q.  But you agree to pay them all, and do you believe you can do so?
A.  Yes.
The wife's financial affidavit listed debts of $20,791.65, and the husband listed debts totaling $24,280.
The plaintiff now claims the defendant had agreed to pay $3000 of her debt, as being a portion of that debt which he incurred. The defendant's attorney argues that the canvass and agreement correctly state the agreement and there was no agreement that he pay $3000 toward the debts shown on the plaintiff's affidavit.
The agreement (contract) between the parties is clear and unambiguous. It is not subject to parol evidence to explain its intent and there is no showing of mutual mistake.
The Motion to Correct the Judgment is, therefore, denied.
Klaczak, J.